DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
As noted in conversation with attorney, the Notice of Allowability is issued though the objections to the drawings remain, as repeated below, and must be addressed in a proper response accordingly. 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are photocopies that are impermissible and further fail to show cross-hatching for cross-sectional views. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As noted in the Non-Final Office Action dated December 28, 2020, Examiner is unable to find a teaching in the art of a progressive cavity pump with a rotating inner and outer component such that these components rotate at the same time. Examiner would further like to clarify the previous rejection of the use of the word “stator” as applicant’s arguments seem to misunderstand. The term “stator” is known in stationary part of the pump. The stator of the instant invention is not stationary. That is not to say it is a rotor as applicant seems to think Examiner is suggesting, just merely that the previous use of the word stator rendered the scope of the claim unclear. As the claim has been amended to more clearly show that that the traditionally worded components of rotor and stator both rotate, it is clear that the “stator” is not stationary as traditionally known in the art. Therefore, this rejection is withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672